Exhibit 10.1
     Amended and Restated Employment and Termination Agreement dated as of
June 1, 2000, between Time Warner Cable, a division of Time Warner Entertainment
Company, L.P., a Delaware limited partnership (the “Company”), and the employee
whose name appears on the last page hereof (the “Employee”). Employee and the
Company (or its predecessor) previously entered into the original Employment and
Termination Agreement dated as of June 29, 1989 (as amended from time to time,
the “Original Agreement”).
     The Company and Employee hereby agree to amend and restate the Original
Agreement in its entirety, and to continue Employee’s employment with the
Company, on the following terms and conditions:
     1. Term. The Company hereby employs Employee and Employee hereby accepts
such employment upon the terms and conditions hereof for a term commencing on
the date of this Agreement as set forth above and, subject to the following
sentences of this Section, ending on December 31, 2002. Unless Employee’s
employment under this Agreement is otherwise terminated in accordance with
Sections 5, 6 or 7, during the period between November 1st to November 30th of
2000 and each year thereafter, the Company shall notify Employee in writing
(using the form attached hereto as Exhibit A) of its determination either to
extend the term of this Agreement on the same terms and conditions for an
additional year, or to terminate Employee’s employment under this Agreement in
accordance with Section 6(b), effective as provided in such notice. If the
Company shall so notify Employee of its determination to extend the term of this
Agreement and Employee accepts such extension in writing prior to December 20th
of such year, then, unless Employee’s employment under this Agreement is
otherwise so terminated, this Agreement shall as of the January 1st immediately
thereafter have a remaining unexpired term of three calendar years. If Employee
fails to accept (using such form) any such extension in writing prior to any
such December 20th, Employee shall be deemed to have given written notice of
termination without cause as provided in Section 5(a); such termination shall be
effective 90 days after such December 20th and the provisions of Section 5(a)
shall govern as to the terms of such termination. Except as provided in this
Section 1 and Sections 5, 6 or 7. Employee’s employment under this Agreement may
not be terminated. Sections 8 through 23 and 25 through 32 shall survive any
termination of Employee’s employment under this Agreement.
     2. Duties. Employee shall serve in his or her current management position
with the title indicated on the last page hereof or, subject to Section 5, in
such other senior management position as the Company shall determine. Subject to
the foregoing, Employee shall perform such duties as may be assigned by the
Company to Employee from time to time, and shall travel for business purposes to
the extent reasonably necessary or appropriate in the performance of such
duties.
     Employee shall perform such duties on a full time basis (subject to the
Company’s written policies on vacations, illness, government service,
sabbaticals, etc. applicable to employees at Employee’s level); provided,
however, that Employee shall not be precluded from devoting such time to
personal affairs as shall not interfere with the performance of his or her
duties hereunder. In performing his or her duties hereunder, Employee shall
comply with the Company’s and Time Warner lnc.’s (“TWI”) written policies on
conflict of interest, service as a director of another company and other
policies and procedures of the Company and TWI, including as described in TWI’s
Statement of Corporate Policy and Compliance Program Manual, as may be amended
or revised from time to time, copies of which, as currently in effect, Employee
acknowledges having received. References

 



--------------------------------------------------------------------------------



 



in this Agreement to employees at Employee’s level shall mean members of the
Executive Group (defined as individuals with an assigned executive compensation
level with eligibility for the Long Term Cash Plan and Tier I Level Stock
Options, or such other substitute plans as the Company may designate from time
to time).
     3. Compensation. The Company shall pay Employee an annual salary in respect
of each calendar year of not less than the amount set forth on the last page
hereof and an annual bonus in respect of each calendar year based on a target
percentage of the annual salary paid to Employee during such calendar year of
not less than the percentage set forth on the last page hereof. Subject to
Section 5, Employee acknowledges that his or her actual annual bonus (the
“Annual Bonus”) may vary, depending on actual performance of the Company and
Employee; provided, however, that Employee shall be entitled to a minimum Annual
Bonus in respect of each calendar year equal to one-half of the bonus calculated
based on such target percentage (the “Target Bonus”) for such calendar year.
Employee shall also be eligible to participate in any stock bonus, stock option,
restricted stock, long-term incentive, deferred compensation or other executive
compensation plan, whether now existing or established hereafter, to the extent
employees at Employee’s level are generally deemed eligible to participate
therein (collectively, the “Incentive Plans”).
     The Company shall evaluate the performance of Employee at least annually in
accordance with the Company’s personnel evaluation practices, as may be in
effect from time to time, and shall determine, in its sole discretion, but
subject to Section 5 and the second sentence of this Section 3, the amount of
any annual salary increase, the amount of any Annual Bonus, whether to increase
the target percentage of Employee’s Annual Bonus, and the extent of Employee’s
participation, if any, in the Incentive Plans.
     The Company shall pay or reimburse Employee, in accordance with Company
policies applicable to employees at Employee’s level, for all travel,
entertainment and other business expenses actually incurred or paid by Employee
(while an active employee) in the performance of his or her duties hereunder, if
properly substantiated and submitted.
     4. Benefits. Employee shall be eligible to participate in any pension,
profit-sharing, employee stock ownership, deferred compensation, vacation,
insurance, hospitalization, medical, health, disability and other employee
benefit or welfare plan, program or policy whether now existing or established
hereafter (collectively, the “Benefit Plans”), to the extent that employees at
Employee’s level are generally deemed eligible under the general provisions
thereof.
     5. Termination By Employee.
          (a) General. Except as provided in Sections 1 or 5(b) or by reason of
Employee’s retirement under the terms of Section 5(c) or of any retirement plan
in which employees of the Company are generally eligible to participate,
Employee may not terminate his or her employment under this Agreement except
upon 90 days prior written notice and only if notice of termination has not
previously been given under any other Section hereof. Upon the effectiveness of
such termination, Employee’s employment with the Company will terminate and
Employee shall be entitled to receive (i) any earned and unpaid portion of
annual salary accrued through the date of such termination, and (ii) subject to
the terms thereof, all benefits which may be due to Employee under the
provisions of any Benefit Plan and Incentive Plan. Employee hereby disclaims any
right to receive a pro rata portion of his or her Annual Bonus with respect to
the year in which such termination occurs.

2



--------------------------------------------------------------------------------



 



          (b) Following a Change in Control.
                (i) Provided that notice of termination has not previously been
given under any other Section hereof, Employee shall have the right to terminate
his or her employment with the Company under this Agreement for cause upon
30 days prior written notice delivered to the Company at any time within
180 days after Employee has actual knowledge of the occurrence of any of the
following events, but only if any such event occurs within three years following
a Change in Control, indicating in such notice which event has occurred:
                     A. A change in the location of Employee’s office or (if the
Employee’s work is located at the Company’s principal executive offices) of the
Company’s principal executive offices, to a place which is more than 50 miles
from the location of Employee’s office or the location of the Company’s
principal executive offices, immediately prior to the occurrence of a Change in
Control;
                     B. A material reduction in Employee’s decision-making,
budgetary, operating, staff and other responsibilities, taken as a whole, from
such responsibilities immediately prior to the occurrence of a Change in
Control, or a change in the person or persons to whom Employee reported
immediately prior to the occurrence of a Change in Control, to a person or
persons of lesser rank, title or responsibility;
                     C. A reduction in the aggregate cash compensation
(consisting of annual salary and Annual Bonus) paid or to be paid to Employee by
the Company in respect of any calendar year to an amount which is more than 10%
below the highest such aggregate cash compensation paid to Employee by the
Company with respect to any preceding calendar year;
                     D. A reduction in the aggregate benefits granted to
Employee under the Benefit Plans and Incentive Plans in any calendar year such
that the aggregate value thereof to Employee is reduced by more than 10% from
the highest value of the benefits granted to Employee (determined on a
consistent basis) for any calendar year after 1987;
                    E. Any failure by the Company to obtain the express written
assumption of the Agreement by agreement of any successor of the Company of any
assignee of all or substantially all of its assets at or prior to such
succession or assignment (such assumption not relieving the Company of any
liability hereunder); or
                    F. Any material breach of this Agreement by the Company.
               (ii) Upon the expiration of the 30-day notice period provided in
Section 5(b)(i), Employee’s employment shall be terminated and Employee shall be
relieved of his or her management position with the Company and his or her
duties hereunder. Upon Employee’s termination of employment with the Company
under this Section 5(b), Employee shall receive:
                         (t) subject to the terms thereof, all benefits which
may be due to Employee under the provisions of any Benefit Plan and Incentive
Plan;
                         (u) a lump sum severance payment within 30 days
following the effective date of such termination in an amount equal to three
times the sum of (1) Employee’s annual salary (including for this purpose any
deferred salary, if such a program has been offered by the Company) at the rate
in effect as of Employee’s termination of employment or immediately prior to the
Change in Control, whichever is greater, plus (2) the greater of (xx) the
average of the two most recent Annual Bonuses received by Employee immediately
prior to Employee’s termination of employment or immediately prior to the Change
in Control, whichever is greater, and (yy) Employee’s then applicable Target
Bonus amount or the Employee’s applicable Target Bonus amount in effect
immediately prior to the Change in Control, whichever is greater;

3



--------------------------------------------------------------------------------



 



                         (v) in addition to any retirement benefits to which
Employee is entitled under any defined benefit pension plan, any supplemental
retirement or excess benefit plan maintained by the Company, TWI or any of their
respective subsidiaries or any successor plans thereto (hereinafter collectively
referred to as the “Pension Plans”), a lump sum severance payment within 30 days
following Employee’s termination of employment, in an amount equal to the excess
of (1) over (2), where (1) equals the aggregate retirement pension to which
Employee would have been entitled under the terms of the Pension Plans (without
regard to any amendment to the Pension Plans made subsequent to the Change in
Control and on or prior to Employee’s date of termination of employment, which
amendment adversely affects in any manner the computation of retirement benefits
thereunder), determined (A) as if Employee were fully vested thereunder, (B) as
if Employee had continued to be employed by the Company (after any termination
pursuant to this Section 5) for such additional period of time (the “Pension
Period”), not exceeding three years, which would provide the maximum payment to
Employee under this subparagraph (v) but in no event shall Employee be deemed to
have continued to be employed by the Company after his or her normal retirement
age as defined in the Time Warner Cable Pension Plan, (C) as if Employee had
accumulated compensation during the Pension Period in an amount equal to the
amount computed in Section 5(b)(ii)(u) and as if such compensation was paid to
Employee at the time each such amount would have been paid had Employee remained
an employee of the Company (as limited by Section 401(a)(17) of the Internal
Revenue Code of 1986, as amended (the “Code”)) and (D) by taking into account
any early retirement subsidies associated therewith and Employee’s actual age at
the expiration of the Pension Period and based on the assumptions provided in
the Time Warner Cable Pension Plan for purposes of calculating alternative forms
of benefits, as a lump sum payment commencing at age 65 or any earlier date, but
in no event earlier than the expiration of the Pension Period, whichever lump
sum value is greatest; and where (2) equals the aggregate vested retirement
pension (taking into account any early retirement subsidies associated therewith
and determined, based on the assumptions provided in the Time Warner Cable
Pension Plan for purposes of calculating alternative forms of benefits as a lump
sum benefit commencing at age 65 or any earlier date, but in no event earlier
than the date of Employee’s termination of employment, whichever lump sum value
is greatest) to which Employee is then entitled pursuant to the provisions of
the Pension Plans;
                         (w) in addition to any benefits to which Employee is
then entitled under any defined contribution employee benefit plan maintained by
the Company, TWI or any of their respective subsidiaries or any successor plan
thereto (the “Savings Plan”), a lump sum payment within 30 days following
Employee’s termination in an amount equal to three times Employee’s eligible
compensation (as defined below) times (1) the employer’s rate of contribution as
a percentage of eligible compensation to Employee’s accounts under the Savings
Plan and any employer matching contribution as a percentage of eligible
compensation to Employee’s account under the Savings Plan, in each case, for the
calendar year immediately prior to Employee’s termination of employment or the
calendar year immediately prior to the Change in Control, whichever is greater,
with Employee’s eligible compensation defined as the lump sum severance payment
in Section 5(b)(ii)(u) above divided by three but subject to the limitations set
forth in the definition of Compensation in each Savings Plan, respectively, for
each calendar year, or (2) if Employee was not eligible to participate in the
Savings Plan during the calendar year immediately prior to Employee’s
termination of employment and the calendar year immediately prior to the

4



--------------------------------------------------------------------------------



 



Change in Control on account of Employee’s failure to satisfy the minimum age
and/or service requirements, if any, for participation in the Savings Plan, the
amount which would have been contributed as employer contributions to Employee’s
account under the Savings Plan, had Employee been eligible to so participate,
and had Employee participated at the highest contribution rate permissible under
the terms of the Savings Plan for the calendar year immediately prior to
Employee’s termination of employment or the calendar year immediately prior to
the Change in Control, whichever calendar year yields the greater contribution
with Employee’s compensation defined as the lump sum severance payment in
Section 5(b)(ii)(u) above divided by three, but subject to the limitation set
forth in the definition of Compensation in each Savings Plan, respectively, for
each calendar year (the total cash payments payable to Employee under these
Sections 5(b)(ii)(u), (v) and (w) are hereinafter referred to as the “Severance
Payment”);
                         (x) for a period of three years beginning with
Employee’s termination of employment, continued eligibility and enrollment
(including family coverage, if any), without a premium charge therefor, in
hospital, medical and dental insurance plans providing substantially equivalent
benefit coverage to those plans in which Employee was enrolled immediately prior
to the Change in Control unless waived in writing by Employee (or, in the event
such coverage cannot be provided, substantially similar benefits); provided,
however, that benefits otherwise receivable by Employee pursuant to this Section
5(b)(ii)(x) shall be reduced to the extent comparable benefits are actually
received by Employee from a subsequent employer during the three-year period
following Employee’s termination of employment, which comparable benefits
actually received by Employee shall be reported by the Employee to the Company
upon the Company’s request;
                         (y) for a period beginning with Employee’s termination
of employment under this Section 5(b) (or any other Section hereof expressly
referencing this provision) and ending on the earlier to occur of (1) the
expiration of one year or (2) his or her commencement of full-time employment
with a subsequent employer, the Company shall provide to Employee, without
charge to Employee, the use of reasonable office space and reasonable office
facilities as designated by the Company, together with reasonable secretarial
services in each case appropriate to an employee of Employee’s position and
responsibilities prior to such termination of employment; and
                         (z) reimbursement of fees and expenses incurred for
financial and tax counseling services selected by Employee; provided that such
reimbursement shall not exceed $10,000.
          (c) Retirement Option. Provided that, at the time of election, the
Employee (x) is actively employed by the Company, (y) has reached the age of 55,
and (z) has been employed by the Company as member of the Executive Group for at
least five years the Employee may elect, by providing written notice to the
Company in the form attached hereto as Exhibit B, the Retirement Option, as
outlined below:
               (i) Within 15 days of the Employee’s exercise of the Retirement
Option, the Company and the Employee will attempt to agree upon the length a
“Transition Period” of between six and 12 months. The Transition Period shall
commence as of the date of Employee’s written notice to the Company of
Retirement Option.
                    A. If the parties are unable, within the 15-day period, to
agree on the length of the Transition Period, then the Transition Period shall
be for six months.

5



--------------------------------------------------------------------------------



 



                    B. During the Transition Period, the Employee will remain
actively employed, at Employee’s then-current rate of compensation, and, in
addition to Employee’s other regular functions and responsibilities, will assist
the Company in identifying, recruiting, and training the Employee’s replacement.
The Employee will continue to be responsible for the management, direction, and
performance of his/her division, operating unit or department during the
Transition Period to the full extent that Employee was so responsible prior to
the Transition Period.
               (ii) At the conclusion of the Transition Period, the term of
employment hereunder will cease and Employee will become an advisor to the
Company (the “Advisory Period”) as follows:
                    A. The Advisory Period will extend for 36 months. During the
Advisory Period, the Employee will receive compensation as follows: (x) for the
first 12 months, Employee’s then-current annual salary and bonus; (y) for the
second 12 months, annual salary, plus 50% bonus; and (z) for the third
12 months, annual salary only. The bonus amount paid in (x) and (y) will be
calculated as follows: The bonus amount paid will be the greater of Target Bonus
or the average of the two most recent full year Annual Bonuses. All payments
pursuant to this subsection shall be made in accordance with the Company’s
ordinary timing and procedures for salary and bonus compensation.
                    B. The Employee will continue to vest in any outstanding
stock options and long-term cash incentives (or any other similar plan) during
the Advisory Period; however, the Employee will not be entitled to any
additional awards or grants. The Employee will also continue to be eligible to
participate in any benefit plan (including medical, dental and vision care,
long-term disability, and life insurance) as if he/she were actively employed
during the Advisory Period. If the Employee elected premium reimbursement from
the Company in lieu of full group term life insurance, the payments in effect at
the end of the Transition Period will be continued until the end of the Advisory
Period. If the Employee did not elect premium reimbursement from the Company,
group term life insurance equal to the amount provided at the end of the
Transition Period will be continued until the end of the Advisory Period.
                    C. The Employee will not be provided with office space or
secretarial services by the Company during the Advisory Period. However, as soon
as possible following the end of the Transition Period, the Employee will
receive a lump-sum payment of $10,000, less appropriate taxes and deductions, as
reimbursement for office expenses incurred during the Advisory Period. No
further payments or reimbursements will be made for office space or secretarial
services during the Advisory Period.
                    D. During the Advisory Period, the Employee will be eligible
for reimbursement of financial and estate planning expenses, in the same amount
and under the same terms as other employees at Employee’s level.
                    E. The Employee shall not be eligible for a Company-provided
car or car allowance during the Advisory Period. Any Company-provided car in the
possession of the Employee will be returned by Employee to the Company prior to
commencement of the Advisory Period.
                    F. During the Advisory Period, the Employee will provide
such advisory services concerning the business, affairs and management of the
Company as may be requested by the Company’s management, but shall not be
required to devote more than five days per month (up to eight hours per day), to
such services. The services shall be performed at a time and place mutually
convenient to both parties. The Company will reimburse the Employee for any

6



--------------------------------------------------------------------------------



 



expenses reasonably and necessarily incurred in providing such services, other
than expenses of the nature set forth in Section 5(c)(ii)(C). The Company may
require proof of the expenses incurred, via receipts or other appropriate
documentation.
                    G. The election of this Retirement Option, including the
compensation and benefits payable during the Transition Period and the Advisory
Period described herein above, are in lieu of any and all benefits,
compensation, and payments otherwise available under this Agreement. Employee
shall have no further rights to such compensation and benefits hereunder, except
as outlined in this Section 5(c), once Employee elects this Retirement Option.
Employee will continue to be bound to Employee’s obligations under this
Agreement, except where expressly modified herein.
                    H. If the Employee accepts other employment during the
Advisory Period, (1) he/she will be terminated from payroll and will receive a
lump-sum payment for the balance of the salary and bonuses payable during the
Advisory Period and (2) his/her participation in all incentive, benefit and
insurance plans or perquisites of the Company including Stock Option and Long
Term Cash Plans, shall be determined in accordance with Company procedures and
plan documents. Notwithstanding the preceding sentence, if the Employee accepts
employment with any not-for-profit Entity (defined as an entity that is exempt
or in the process of obtaining exemption from federal taxation under
Section 501(c)(3) of the Internal Revenue Code), then the Employee shall be
entitled to remain on the payroll of the Company and receive the payments as
provided above.
                    I. Unless specifically requested by the Company, the
Employee will not be expected to attend any management meetings, trade shows,
conferences, or other similar events or activities, and will not be reimbursed
for the costs of such activities during the Advisory Period.
                    J. The Employee’s election of the Retirement Option as
outlined herein shall be irrevocable.
                    K. The Employee shall, in partial consideration for the
payments to be made pursuant to Employee’s election of the Retirement Option,
execute and deliver to the Company a release as described in Section 6(b).
     6. Termination by Company.
          (a) For Cause. Provided that notice of termination has not previously
been given under any other Section hereof, the Company shall have the right to
terminate Employee’s employment for cause upon written notice to Employee at any
time. In such event. Employee’s employment with the Company shall terminate
immediately and Employee shall be entitled to receive (i) any earned and unpaid
annual salary accrued through the date of such termination, and (ii) subject to
the terms thereof, any benefits which may be due to Employee under the
provisions of any Benefit Plan and Incentive Plan. Employee hereby disclaims any
right to receive a pro rata portion of his or her Annual Bonus with respect to
the year in which such termination occurs. For purposes hereof, “cause” shall
mean that Employee (x) has materially breached this Agreement resulting in
material financial loss or substantial embarrassment to the Company and, after
having been given written notice thereof by the Company, Employee has failed to
correct such breach within 30 days after receipt of such notice, or (y) has been
convicted of, or has pleaded nolo contendere to, a felony, whether or not
related to the affairs of the Company, and whether or not any right to appeal
has been exercised.
          (b) Other. Provided that notice of termination has not previously been
given under

7



--------------------------------------------------------------------------------



 



any other Section hereof, the Company shall have the right at any time to
terminate Employee’s employment under this Agreement without cause, by giving
written notice thereof to Employee.
               (i) If such notice is given to Employee within three years
following the occurrence of a Change in Control, Employee shall be entitled to
receive, subject to the terms thereof, all benefits which may be due to Employee
under the provisions of any Benefit Plan and Incentive Plan and all other
payments and benefits in the amounts and upon the terms and conditions provided
in Sections 5(b)(ii)(u), (v), (w), (x), (y) and (z).
               (ii) If such notice is so given to Employee prior to the
occurrence of a Change in Control, or more than three years following a Change
in Control, Employee shall be entitled to receive, subject to the terms thereof,
all benefits which may be due to Employee under the provisions of any Benefit
Plan and incentive Plan, and to elect, within 30 days after receiving such
notice, either (A) to receive an amount equal to the payment provided in
Section 5(b)(ii)(u) or (B) be placed on a leave of absence (the “Leave”) as an
inactive employee of the Company for a period (as determined by Employee) of up
to three years following the date notice of termination is given by the Company
pursuant to this Section 6(b), in which case Employee shall be relieved of his
or her management position with the Company and his or her duties hereunder, and
shall continue to receive both annual salary at an annual rate equal to his or
her annual rate in effect immediately prior to his or her termination of
employment and Annual Bonuses in respect of each of such three calendar years
(in each case payable in accordance with the regular practices of the Company),
each such bonus to be in an amount equal to the greater of (xx) the average of
the two most recent full year Annual Bonuses earned by the Employee immediately
prior to his or her termination of employment and (yy) Employee’s then
applicable Target Bonus amount; provided, however, that if Employee accepts
full-time employment with any other person or corporation, partnership, trust,
government or other entity (“Entity”) during such three-year period or notifies
the Company in writing of his or her intention to terminate his or her
employment during such period. Employee shall cease to be an employee of the
Company effective upon the commencement of such employment, or the effective
date of such termination as specified by Employee in such notice, and shall be
entitled to receive, subject to the terms thereof, all benefits due to Employee
under the provisions of any Benefit Plan and Incentive Plan and a lump sum cash
payment for the balance of the salary and bonuses Employee would have been
entitled to receive pursuant to this Section 6(b)(ii)(B) had Employee remained
on the Company’s payroll until the end of the three-year period; provided
further, however, that Employee shall not be entitled to receive such lump sum
cash payment if he or she accepts full-time employment with any subsidiary or
Affiliate of the Company. For purposes of this Agreement, the term “Affiliate”
shall mean any Entity which, directly or indirectly, controls, is controlled by,
is under the control of, or is under common control with, the Company.
     For the period beginning when Employee receives such notice of termination
from the Company, and ending one year thereafter, Employee will, without charge
to Employee, have use of reasonable office space and facilities as designated by
the Company, together with reasonable secretarial services in each case
appropriate to an employee of Employee’s position and responsibilities prior to
such termination of employment. Employee will continue to be eligible to
participate in the Company’s Benefit Plans and to receive, subject to the terms
thereof, all benefits which are received by other employees at Employee’s level
thereunder; however, except as otherwise provided herein. Employee will not be
entitled to any awards or grants under any Incentive Plan, and Employee shall
not be entitled to a Company-provided vehicle. Employee shall return any
Company-provided vehicle to the Company within 30 days of the date of the
Company’s Notice of Termination of Employee.

8



--------------------------------------------------------------------------------



 



     If Employee leaves the payroll of the Company within one year after notice
of termination is given to Employee under this Section 6(b), any aggregate lump
sum payment due to Employee in accordance with Section 6(b)(ii)(B) shall be paid
in two installments as follows: 75% of such amount shall be paid at the time
Employee leaves the Company’s payroll, and the remaining 25% shall be paid to
Employee on the date which is one year after such notice of termination has been
given.
     In the event that Employee’s employment is terminated, then, in partial
consideration for the Company’s obligation to make the payments described in
this Section 6(b), Employee shall execute and deliver to the Company a Release
containing language similar to the form as set forth in Exhibit C. The Company
shall deliver such Release to Employee within a reasonable period of time after
Employee has made the election provided for in this Section 6(b). If Employee
shall fail to execute and deliver to the Company such Release with 30 days of
Employee’s receipt thereof from the Company, Employee’s employment with the
Company shall terminate effective at the end of such 30-day period and Employee
shall receive, in lieu of the severance arrangements described in
Section 6(b)(ii), a lump sum cash payment in an amount determined in accordance
with the personnel policies of the Company then applicable.
     7. Death Benefit; Life Insurance; Disability. Provided that the term of
employment has not been earlier terminated hereunder, upon the death of the
Employee, this Agreement and all benefits hereunder shall terminate (except as
otherwise provided in any benefit, savings, incentive or other plan or program
of the Company), except that the Employee’s estate (or a designated beneficiary
thereof) shall be entitled to receive: 1) If Company paid Life Insurance above
$50,000 has been waived, Company paid Life Insurance of $50,000 (and Employee
will be entitled to his/her Group Universal Life Insurance death benefit from
the insurance company if any has been elected); or, 2) Company paid Life
Insurance equal to three years’ of Employee’s Base Salary plus bonus
compensation based on the greater of (a) the average of the regular Annual Bonus
amounts (excluding the amount of any special or spot bonuses) received by the
Employee from the Company for the most recent two years, times 3, or (b) the
Employee’s then applicable Target Bonus amount multiplied by 3.
     Further, during the period the Employee is receiving periodic payments
under Section 6(b)(ii)(B), the Employee will be provided with the Life Insurance
benefit available prior to termination. If the Employee elected premium
reimbursement from the Company in lieu of Company-paid group term life
insurance, the payments in effect prior to the date notice of termination is
given will be continued through the end of the salary continuation period. If
the Employee did not elect premium reimbursement from the Company, group term
life insurance equal to the amount provided prior to the date notice of
termination is given will be continued through the end of the salary
continuation period.
          (b) Disability. Provided that notice of termination has not previously
been given under any Section hereof, if Employee becomes ill or is injured or
disabled during the term of this Agreement such that Employee fails to perform
all or substantially all the duties to be rendered hereunder and such failure
continues for a period in excess of 26 consecutive weeks (a “Disability”), the
Company may terminate the employment of Employee under this Agreement upon
written notice to Employee at any time and thereupon Employee shall be entitled
to receive (i) any earned and unpaid annual salary accrued through the date of
such termination, (ii) subject to the terms thereof,

9



--------------------------------------------------------------------------------



 



any benefits which may be due to Employee under the provisions of any Benefit
Plan and Incentive Plan, and (iii) a lump sum cash payment equal to three times
Employee’s then current annual salary and then applicable Target Bonus amount.
     8. Stock Options and Other Incentive Awards. Upon Employee’s termination of
employment with the Company for any reason. Employee’s rights to benefits and
payments under any stock options, restricted shares or other Incentive Plans
shall be determined in accordance with the terms and provisions of such Plans
and any agreements under which such stock options, restricted shares or other
awards were granted. Subject to the terms of such Plans, in the event of a
termination of this Agreement pursuant to the terms hereof, Employee shall
continue to be an employee of the Company for purposes of any stock option and
restricted shares agreements and any other Incentive Plan awards until such time
as Employee shall leave the payroll of the Company.
     9. Change in Control. For purposes of this Agreement, a “Change in Control”
of TWI shall be deemed to have occurred in the event (i) the Board of Directors
of TWI (the “Board”) (or, if approval of the Board is not required as a matter
of law, the stockholders of TWI) shall approve (a) any consolidation or merger
of TWI in which TWI is not the continuing or surviving corporation or pursuant
to which shares of Common Stock of TWI (“Common Stock”) would be converted into
cash, securities or other property (other than a merger of TWI in which the
holders of Common Stock immediately prior to the merger have the same
proportionate ownership of common stock of the surviving corporation immediately
after the merger, such as, for example, a merger effected solely in order to
change the state of incorporation of TWI), or (b) any sale, lease, exchange, or
other transfer (in one transaction or a series of related transactions) of all,
or substantially all, of TWI’s assets, or (c) the adoption of any plan or
proposal for the liquidation or dissolution of TWI, or (ii) any person (as such
term is defined in Sections 13(d)(3) and 14(d)(2), of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) or Entity (other than TWI or any
benefit plan sponsored by TWI or any subsidiary) (a) shall purchase any of TWI’s
Common Stock (or securities convertible into TWI’s Common Stock) for cash,
securities or any other consideration pursuant to a tender offer or exchange
offer, without the prior consent of the Board, or (b) shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of TWI representing 20% or more of
the combined voting power of TWI’s then outstanding securities ordinarily (and
apart from rights accruing under special circumstances) having the right to vote
in the election of directors (calculated as provided in paragraph (d) of such
Rule 13d-3 in the case of rights to acquire TWI’s securities), or (iii) during
any period of two consecutive years, individuals who at the beginning of such
period constitute the entire Board shall cease for any reason to constitute a
majority thereof unless the election, or the nomination for election by TWI’s
stockholders, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period; provided, however, that no such event shall be a Change in Control
unless, at the time such event occurs, TWI owns, directly or indirectly, more
than 50% of the voting power of the outstanding voting stock of the Company.
     10. Section 4999 Rules. In the event that Employee becomes entitled to the
Severance Payment, and notwithstanding any provisions to the contrary contained
in this Agreement or any other plan, arrangement or agreement including, without
limitation, any stock option, restricted stock, or similar plan or agreement
with the Company, any person whose actions result in a Change in Control or any
person affiliated with the Company or such person (such plans, arrangements and
agreements being hereinafter referred to as the “Plans”), if any payments or
benefits received or to

10



--------------------------------------------------------------------------------



 



be received by Employee in connection with a Change in Control or Employee’s
termination of employment, whether pursuant to the terms of this Agreement or
any Plan, together with the amount, if any, by which any amount previously paid
to Employee pursuant to any Plan was reduced in order to avoid the imposition of
the Excise Tax (as hereinafter defined) (such amounts being hereinafter referred
to as the “Parachute Payments”) would be subject to any excise tax imposed under
section 4999 of the Code (or any similar tax that may hereafter be imposed) (the
“Excise Tax”), then the Company will pay to Employee, within 30 days following
the effective date of Employee’s termination of employment, an additional amount
(the “Gross-Up Payment”) such that the net amount retained by Employee, after
deduction of any Excise Tax on the Parachute Payments and any federal, state and
local income tax and Excise Tax upon the payment provided for by this Section 10
will be equal to the Parachute Payments. For purposes of determining whether any
of the Parachute Payments will be subject to the Excise Tax and the amount of
such Excise Tax, (i) any other payments or benefits received or to be received
by Employee in connection with a Change in Control or Employee’s termination of
employment (whether pursuant to the terms of this Agreement or any Plan) shall
be treated as ‘Parachute Payments” within the meaning of Section 280G(b)(2) of
the Code, and all “excess Parachute Payments” within the meaning of
Section 280G(b)(l) of the Code shall be treated as subject to the Excise Tax,
unless in the opinion of counsel selected by Employee, such other payments or
benefits (in whole or in part) do not constitute Parachute Payments, or such
excess Parachute Payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the “base amount” within the meaning
of Section 280G(b)(3) of the Code, or are otherwise not subject to the Excise
Tax, (ii) the amount of the Parachute Payments which shall be treated as subject
to the Excise Tax shall be equal to the lesser of (A) the total amount of the
Parachute Payments or (B) the amount of excess Parachute Payments within the
meaning of Section 280G(b)(l) of the Code (after applying clause (i), above),
and (iii) the value of any non-cash benefits or any deferred payment or benefit
shall be determined by the Company’s independent auditors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code. For purposes of
determining the amount of the Gross-Up Payment, Employee shall be deemed to pay
federal income taxes at the highest marginal rate of federal income taxation in
the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of Employee’s residence on the date of his or her termination of
employment, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes. In the event that the
Excise Tax is subsequently determined to be less than the amount taken into
account hereunder at the time of termination of Employee’s employment. Employee
shall repay to the Company, at the time that the amount of such reduction in
Excise Tax is finally determined, the portion of the Gross-Up Payment
attributable to such reduction (plus that portion of the Gross-Up Payment
attributable to the Excise Tax and federal, state and local income tax imposed
on the Gross-Up Payment being repaid by Employee to the extent that such
repayment results in a reduction in Excise Tax and/or a federal, state or local
income tax deduction) plus interest on the amount of such payment at the rate
provided in Section 1274(b)(2)(B) of the Code. In the event that the Excise Tax
is determined to exceed the amount taken into account hereunder at the time of
the termination of Employee’s employment (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-Up
Payment), the Company shall make an additional Gross-Up Payment in respect of
such excess (plus any interest, penalties or additions payable by Employee with
respect to such excess) at the time that the amount of such excess is finally
determined.



11



--------------------------------------------------------------------------------



 



     The Company shall pay all legal fees, court costs, fees of experts and
other costs and expenses when incurred by Employee in connection with Employee’s
interpretation of, or determinations under, or any actual, threatened or
contemplated litigation or legal, administrative or other proceeding involving
the provisions of this Section 10, whether or not initiated by Employee.
     11. Trade Secrets: Work Product. Etc. Except in connection with the
performance of his or her duties hereunder. Employee hereby expressly covenants
and agrees that Employee will not at any time while employed by the Company or
thereafter, exploit, use, sell, publish, disclose, communicate or divulge to any
person or Entity, other than the Company and its subsidiaries, either directly
or indirectly, any trade secrets or confidential information, knowledge or data
regarding the Company or any of its subsidiaries or Affiliates or any of their
respective officers, directors or employees including, without limitation, the
existence and terms of this Agreement, other than such information, knowledge or
data which has been released by the Company or such subsidiaries. Affiliates or
others to the public (except that with respect to the terms of this Agreement
Employee may communicate such terms to Employee’s spouse and Employee’s
attorneys and financial advisors). Notwithstanding the foregoing, Employee may
disclose such trade secrets or confidential information, knowledge, data or
terms when required to do so by a court or government agency or legislative body
of competent jurisdiction, provided Employee first notifies the Company orally
and in writing as promptly as possible of such requirement so that the Company
may either seek an appropriate protective order or waive compliance with the
provisions of this Section, and provided further that if, in the absence of such
protective order or waiver, Employee is nevertheless, in the written opinion of
his or her counsel, reasonably acceptable to the Company, addressed to and
delivered to the Company, otherwise required to disclose such information to any
such court, government agency or legislative body or else stand liable for
contempt or suffer other material penalty, Employee may disclose such
information in such case without liability hereunder so long as such disclosure
does not exceed that required by such court, government agency or legislative
body.
     Employee hereby grants and assigns to the Company all rights (including,
without limitation, any copyright or patent) in the results and proceeds of all
services provided by Employee hereunder and all such services shall be subject
in all respects to the supervision, control and direction of the Company. Any
work in connection with such services shall be considered “work made for hire”
under the Copyright Law of 1976 or any successor thereof, and the Company shall
be the owner of such work as if the Company were the author of such work.
Employee will execute and deliver to the Company any documents or instruments
evidencing the Company’s ownership thereof as reasonably requested by the
Company. The provisions of this Section are in addition to, and not in
limitation of, any separate agreement regarding similar matters executed by the
Employee.
     12. Non-Compete; Solicitation. Employee hereby expressly covenants and
agrees that:
          (a) Employee will not at any time while employed by the Company and
additionally for the Extended Period, be or become an officer, director, partner
or employee of or consultant to or act in any managerial capacity with or own
any equity interest in, any person or Entity (an “Affiliated Person”) which is a
“Competitive Business Entity” (as such term is defined on Exhibit D hereto);
provided, however, that ownership of less than 1% of the outstanding equity
securities of any Entity listed on any national securities exchange or traded on
the National Association of Securities Dealers Automated Quotation System shall
not be prohibited hereby.

12



--------------------------------------------------------------------------------



 



               The “Extended Period” shall mean a period of one year following
(1) the date (A) Employee’s term of employment ceases under Section 5(c), or
under the terms of any other retirement plan maintained by the Company or its
Affiliates, (B) Employee’s employment terminates under Section 5(a), 5(b) or
6(a), or (C) notice of termination is given under Section 6(b) (each of (A),
(B) and (C) being referred to herein as a “Deemed Termination”).
          (b) Employee will not at any time while employed by the Company and
additionally for the Extended Period, solicit (or assist or encourage the
solicitation of) any employee of the Company or any of its subsidiaries or
Affiliates to work for Employee or for any person or Entity in which Employee
owns or expects to own more than a 1% equity interest or for which Employee
serves or expects to serve as an Affiliated Person.
          For the purposes of this Section 12(b), the phrase “solicit any
employee” shall mean Employee’s contacting, or providing information to others
who may be expected to contact, any employee of the Company or any of its
subsidiaries or Affiliates regarding their employment status, job satisfaction,
interest in seeking employment with Employee or any Affiliated Person or any
related matter, but shall not include general print advertising for personnel or
responding to an unsolicited request for a personal recommendation for or
evaluation of an employee of the Company or any of its subsidiaries or
Affiliates.
     13. Documents; Conduct. Employee hereby expressly covenants and agrees
that:
          (a) Following any Deemed Termination (as defined in Section 12(a)) or
at any time upon the Company’s request, Employee will promptly return to the
Company all property of the Company and its subsidiaries and Affiliates in his
or her possession or control (whether maintained at his or her office, home or
elsewhere), including, without limitation, all copies of all management studies,
business or strategic plans, budgets, notebooks and other printed, typed or
written materials, documents, diaries, calendars and data of or relating to the
Company or its subsidiaries or Affiliates or their respective personnel or
affairs; and
          (b) Employee will not at any time denigrate, ridicule or intentionally
criticize the Company or any of its subsidiaries or Affiliates or any of their
respective products, properties, employees, officers or directors, including,
without limitation, by way of news interviews, or the expression of personal
views, opinions or judgments to the news media or in any type of public forum.
     14. Breach by Employee. Employee hereby expressly covenants and agrees that
the Company will suffer irreparable damage in the event any provisions of
Sections 11, 12 and 13 are not performed or are otherwise breached and that the
Company shall be entitled as a matter of right to an injunction or injunctions
and other relief to prevent a breach or violation by Employee and to secure its
enforcement of Sections 11, 12 and 13. Resort to such equitable relief, however,
shall not constitute a waiver of any other rights or remedies which the Company
may have.
     15. Representations.
          (a) Employee represents and warrants to the Company that this
Agreement is legal, valid and binding upon Employee and Employee is not a party
to any agreement or understanding which would prevent the fulfillment by
Employee of the terms of this Agreement. Employee has consulted with his or her
legal, tax, financial and other advisors prior to execution and delivery of this
Agreement.
          (b) The Company represents and warrants to Employee that this
Agreement is legal, valid and binding upon the Company and the Company is not a
party to any agreement or understanding which would prevent the fulfillment by
the Company of the terms of this Agreement.

13



--------------------------------------------------------------------------------



 



     16. Notice. Any notice required or permitted to be given hereunder shall be
in writing (except where required to be given orally) and shall be sufficiently
given if sent by registered or certified mail or delivered, in person, if to
Employee at the address set forth on the last page hereof, or at such other
address as Employee shall designate by written notice to the Company, and if to
the Company at 290 Harbor Drive, Stamford, Connecticut 06902-6732, attention of
the General Counsel or at such other address as the Company shall designate by
written notice to Employee.
     17. Successors and Assigns. This Agreement is personal in its nature and
neither of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any right or obligations hereunder; provided however,
that the provisions hereof shall inure to the benefit of, and be binding upon,
any successor of the Company, whether by merger, consolidation, transfer of all
or substantially all of the assets of the Company, or otherwise.
     18. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, irrespective of
its conflicts of law rules, except for the By-laws referred to in Section 29,
which shall be governed by and construed and enforced in accordance with the
laws of the State of Delaware.
          To the extent that any applicable state or Federal law, rule or
regulation confers upon Employee any greater benefit or right than that set
forth in this Agreement, such law, rule or regulation shall control in lieu of
the provisions hereof relating to such benefit or right.
     19. Mitigation. Employee shall have no obligation to mitigate damages in
the event of termination of Employee’s employment under this Agreement under
Section 5(b), 6(b) or 7, and, except as specifically provided in
Section 5(b)(ii)(x), any payments received by Employee hereunder shall not be
offset or reduced in any way by any other earnings or payments which may be
received by Employee from any source. It is acknowledged and agreed that any
payment which may be made by the Company or TWI to Employee under Section 5(b),
6(b) or 7 is in the nature of severance and is not a penalty payment.
     20. Withholding. All payments required to be paid by the Company to
Employee under this Agreement will be paid in accordance with the payroll
practices of the Company or the terms of the Benefit and Incentive Plans, as the
case may be and will be subject to withholding taxes, social security and other
payroll deductions in accordance with the Company’s policies applicable to
employees at Employee’s level and the terms of the Benefit and Incentive Plans.
     21. Complete Understanding. This Agreement supersedes any prior contracts,
understandings, discussions and agreements relating to employment between
Employee, on the one hand and the Company and its subsidiaries and Affiliates,
on the other, and constitutes the complete understanding between the parties
with respect to the subject matter hereof. No statement, representation,
warranty or covenant has been made by either party with respect thereto except
as expressly set forth herein.
     22. Modification; Waiver. This Agreement cannot be changed, modified or
amended and no provision or requirement hereof may be waived without the consent
in writing of both the parties hereto. No waiver by either party at any time of
any breach by the other party of any condition or provision of this Agreement
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. Subject to Section 31, no policy,
procedure or practice of the Company or TWI whether in effect at the time of
this Agreement or thereafter shall be deemed to modify, amend or supersede any
provision of this Agreement except as contemplated or provided otherwise in this
Agreement.

14



--------------------------------------------------------------------------------



 



     23. Headings. The headings in this Agreement are for convenience of
reference only and shall not control or affect the meaning or construction of
this Agreement.
     24. Use of Likeness. The Company and TWI shall have the right to use
Employee’s name, biography and likeness in connection with their respective
businesses and that of their subsidiaries and Affiliates, but not for use as a
direct endorsement.
     25. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
     26. Time Warner Inc. If, prior to a Change in Control, TWI shall at any
time cease to beneficially own, either directly or indirectly, more than 50% of
the voting power of the outstanding voting stock of the Company, then all
references in this Agreement to TWI or a Change in Control shall thereafter not
apply and shall be deemed to be deleted from this Agreement, but the validity
and enforceability of all other provisions of this Agreement, except as
otherwise specifically provided, shall remain in full force and effect.
     27. Set-off. The Company and its subsidiaries and Affiliates shall have no
right to set-off payments owed to Employee hereunder against amounts owed or
claimed to be owed by Employee to the Company or its subsidiaries or Affiliates
under this Agreement or otherwise.
     28. Legal Fees. In addition to any obligation the Company may have under
Sections 10 and 29, the Company shall promptly pay, upon demand by Employee, a
reasonable hourly attorney’s fee, all court costs, reasonable hourly fees of
experts, and other reasonable costs and expenses when incurred by Employee
arising after a Change in Control in connection with any actual, threatened or
contemplated litigation or legal, administrative or other proceeding relating to
this Agreement to which Employee is or expects to become a party, whether or not
initiated by Employee. Subject to any rights of Employee under Section 29, if
the Company or, if the Company is not a party to such litigation or proceeding,
the party opposing Employee shall prevail on the merits in respect of any such
claim in respect of this Agreement in any such litigation or proceeding (but in
no other case), then, after all rights of appeal have been exercised or lapsed.
Employee shall promptly repay to the Company the amounts previously paid to
Employee under this Section in respect of such claim, but without interest
thereon. The foregoing sentence shall not apply with respect to any litigation
or proceeding under Section 10.
     29. Indemnification. The Company shall indemnify Employee to no lesser
extent than provided in the Company’s By-laws (the provisions of which are
hereby incorporated by reference herein) in effect on the date of the original
Agreement or the date of this Agreement (whichever is the greater extent of
indemnification) notwithstanding any changes or amendments to such By-laws
adversely affecting, limiting or reducing such indemnification.
     30. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.
     31. Changes. The Company and its subsidiaries and Affiliates are entitled
to amend, modify, terminate or otherwise change at any time or from time to time
any and all Benefit Plans, Incentive Plans and policies, practices or procedures
referred to in this Agreement, and all references herein to such Benefit Plans,
Incentive Plans and policies, practices and procedures shall be to such as from
time to time in effect except as otherwise specifically herein provided.

15



--------------------------------------------------------------------------------



 



     32. Resolution of Disputes. Except as provided for in Section 14 above, the
Company and the Employee agree that any claim, dispute, controversy or the like
(collectively, the “Dispute”) arising out of or relating to this Agreement
(including the Exhibits annexed hereto), including, without limitation, its
validity or a breach thereof, shall be resolved by binding arbitration in
accordance with the rules of the Commercial Tribunal of the American Arbitration
Association (“AAA”). The Company and the Employee further agree that any Dispute
relating to, arising in the context of, or being asserted for the first time
after, termination of the term of employment including but not limited to any
alleged violation of any local, state or federal anti-discrimination statute or
ordinance, or any Dispute that Employee was subjected to discriminatory
harassment in violation of any local, state or federal anti-discrimination
statute, shall also be resolved by binding arbitration in accordance with the
rules of the AAA. The Company and the Employee expressly waive their rights, if
any, to a trial of any such Disputes by a jury.
     The Company and the Employee agree that (a) any Dispute shall be arbitrated
by three neutral arbitrators who shall issue a written opinion and award,
(b) the award may be vacated in the event of bias, corruption, fraud or where an
arbitrator exceeds his/her powers, and (c) judgment upon the award may be
entered in any court having jurisdiction thereof.
     The Employee may choose to have the arbitration hearing take place in
either Stamford, Connecticut, or New York City, New York. The Company agrees
that if the Employee is the prevailing party in such arbitration, the Company
shall pay the arbitrators’ fees and related AAA administrative costs.

    IN WITNESS WHEREOF, Employee and the Company have caused this Agreement to
be executed as of the date first above written.

            TIME WARNER ENTERTAINMENT COMPANY, L.P., through its Time Warner
Cable Division
      By:   /s/ Glenn A. Britt                      

          Agreed to and accepted as of
the date first above written
      /s/ Marc J. Apfelbaum       Marc J. Apfelbaum      Senior Vice President,
General Counsel & Secretary       

Annual Salary: $291,100.00
Target Annual Bonus Percentage: 50%
Address for Notices:
440 West End Avenue, #14C
New York, NY 10024

16



--------------------------------------------------------------------------------



 



Exhibit A
(Date)
Dear (Employee)
In accordance with the provisions of Section 1 of the Amended and Restated
Employment and Termination Agreement (the “Agreement”) dated as of January 1,
2000, between you and Time Warner Cable (the “Company”), notice is hereby given
to you of the Company’s determination to extend the term of the Agreement for an
additional year.
Please indicate your acceptance of the foregoing extension of the Agreement by
signing the enclosed copy of this letter and returning it to the Company by
December 20th. Pursuant to Section 1 of the Agreement, failure to do so will be
deemed an election by you to terminate your employment without cause pursuant to
Section 5(a) of the Agreement.
Very truly yours,
TIME WARNER CABLE, A Division of
TIME WARNER ENTERTAINMENT COMPANY, L.P.

                By:                           Accepted:
            Signature              Date       

1



--------------------------------------------------------------------------------



 



Exhibit B
Time Warner Cable
290 Harbor Drive
Stamford, Connecticut 06902-2266
Attention: General Counsel
Dear [Marc]:
Pursuant to Section 5(c) of my Employment Agreement, this is to advise you of my
election of the Retirement Option provided therein, effective as of the date of
this letter.
Pursuant to Section 5(c)(i). I suggest a Transition Period of
                     months, ending on                                         .
Sincerely yours,
[Employee]

2



--------------------------------------------------------------------------------



 



Exhibit C
CONFIDENTIAL
SEPARATION AGREEMENT AND RELEASE
          This Separation Agreement and Release (this “Agreement”), effective as
of the date set forth in Paragraph 30 below, is made and entered into by and
between Time Warner Cable (the “Company”), a division of Time Warner
Entertainment Company, L.P., and                                          (the
“Employee”). The Company and Employee are from time to time referred to herein
as the “parties.” By this Agreement, the parties intend to, and do hereby settle
any and all differences, disputes, grievances, claims, charges and complaints,
whether known or unknown, accrued or unaccrued, actual or alleged that Employee
either has or arguably may have against the Company, its affiliates including,
but not limited to, Time Warner Inc., and each of their respective subsidiaries
or predecessors or successors thereto (hereinafter respectively “Affiliates” and
“Subsidiaries”) or that the Company, its Affiliates or Subsidiaries either have
or arguably may have against Employee, as discussed herein.
          In consideration of the mutual covenants, conditions and obligations
set forth herein, the parties agree as follows:
          [1. Pursuant to Section 6(b)(ii)(A) of the Amended and Restated
Employment and Termination Agreement, dated as of June 1, 2000, between the
Company and Employee (“the Employment Agreement”), Employee shall receive a
one-time lump sum payment equal to $                    .].
          [1. Pursuant to Section 6(b)(ii)(B) of the Amended and Restated
Employment and Termination Agreement, dated as of June 1, 2000, between the
Company and Employee (the “Employment Agreement”). Employee shall be placed on a
leave of absence (the “Leave”) as an inactive employee of the Company for
36 months following the date of termination of the term of employment, whether
or not he/she becomes disabled as provided for in Section 7(b) of the Employment
Agreement. During the Leave, Employee shall receive his/her regular annual
earnings of $                     less statutory deductions and other voluntary
deductions (i.e., group insurance) paid biweekly through                     .
Employee shall also receive an Annual Incentive Plan bonus (AIP) payment of $
                     each year, less statutory deductions, for three years,
payable in [month] of                     ,                     , and
                    . [The Employee shall also receive a prorated payment of
$                     to be paid in February of                     . ] If the
Employee accepts full-time employment with any other person or Entity during
such Leave or notifies the Company in writing of his/her intention to terminate
his/her status as an inactive employee on Leave, then the Employee will be
terminated from payroll and will receive, subject to the terms thereof, all
benefits due to Employee under the provision of any Benefit Plan and Incentive
Plan and a lump sum payment in an amount representing the balance of the annual
salary and bonuses payable during the three-year period pursuant to
Section 6(b)(ii)(B) of the Employment Agreement. (Notwithstanding the preceding
sentence, if the Employee accepts full-time employment with any subsidiary or
Affiliate of the Company (for this purpose only, as “Affiliate” is defined in
the Employment Agreement), then the periodic annual salary and bonus payments
provided for in Section 6(b)(ii)(B) of the Employment Agreement shall cease, and
the Employee shall not be entitled to any such lump sum payment.) If the
Employee leaves payroll within one year after separation from the Company, any
lump-sum payment will be paid in two installments. At the

3



--------------------------------------------------------------------------------



 



time the Employee leaves payroll, 75% will be paid; the remaining 25% will be
paid on the first anniversary date of the notice of termination. By signing this
agreement Employee acknowledges his obligation to inform the Company of the date
the new position will commence immediately after accepting other employment.
          2. The parties agree that Employee’s Time Warner stock options granted
under the Time Warner Stock Option Plan (the “Option Plan”) will continue to
vest during the period the Employee remains on payroll.
          3. The parties agree that the Employee’s rights under the Time Warner
Cable Long Term Cash Plan shall be determined by the provisions of the Plan as
in effect on the date of this Agreement. If active employees receive payments
for any cycles of this Plan for which the Employee received a grant, the
Employee will be eligible to receive a payment at the end of each cycle. Any
such payments will be prorated based on the date the Employee terminates from
payroll. The Employee received grants under the                     ,
                    , and                      Long Term Cash Plans.
          4. The parties agree that the Employee’s pension rights and rights in
the Time Warner Cable Savings Plan shall be determined by the provisions of the
Time Warner Cable Pension Plan and Savings Plan, respectively, as in effect on
the date of this Agreement (collectively, the “Pension and Savings Plans”).
Further, the parties agree that full distribution of the Employee account
balances held in the Time Warner Cable Savings Plan may occur following
termination of the Employee from payroll, upon Employee’s request.
          5. The parties agree that the Employee will be provided with coverage
under the Company’s group insurance plans at the employee contribution rate as
long as the Employee remains on payroll. The Employee will be subject to any
increases in employee contributions and any changes in the group insurance
benefit package which occur during the salary continuation period. Following
termination of group insurance benefits, the Employee may continue medical,
dental, and vision coverage for up to eighteen (18) months by following the
applicable COBRA procedures and paying the full monthly premium.
          6. The parties agree that the Employee will be provided with the life
insurance benefits and, if elected, premium reimbursements as specified under
his/her Employment Agreement as long as the Employee remains on payroll.
          7. Based on the Company’s payroll records as of                     
and the termination date of                                         , Employee’s
unused vacation balance is                      hours. Assuming payroll records
are current, this would result in a vacation payout of                     . The
parties agree the vacation balance will be verified prior to payout.
          8. Under the Employment Agreement, the Employee is entitled to
reasonable office space and facilities as designated by the Company, together
with reasonable secretarial services, at no cost to the Employee for the one
year period following the date of termination of active employment (insert
date).
          9. The parties agree that the Employee will be eligible for
reimbursement of financial counseling expenses during the period he remains on
payroll, provided active employees at his level receive these benefits.
Financial counseling expense reimbursement will be limited to the amounts
available to active employees at the Employee’s level.
          10. Employee does hereby release and forever discharge the Company and
its Affiliates and Subsidiaries and each of their respective officers,
shareholders, subsidiaries, agents, successors, predecessors, assigns, and
employees and their respective agents, heirs,

4



--------------------------------------------------------------------------------



 



executors, administrators, estates, beneficiaries and representatives, of and
from any and all actions, causes of action, claims, or demands for general,
special or punitive damages, attorneys’ fees, expenses, or other compensation,
that in any way relate to or arise out of Employee’s employment with the Company
and/or its Affiliates and Subsidiaries or the termination of such employment
which Employee may now or hereafter have, under any federal, state or local law,
regulation or order (including without limitation, under the Age Discrimination
in Employment Act, 29 U.S.C. §§ 621 et seq., as amended, through and including
the date of this Agreement), or otherwise. This release shall not apply to any
act of fraud or criminal conduct by the Company, its Affiliates or Subsidiaries,
of which Employee is not aware as of the date of this Agreement, nor to any act
of non-compliance with terms of this Agreement by the Company.
          11. The Company, its Affiliates and Subsidiaries, do hereby release
and forever discharge Employee, his/her agents, heirs, executors,
administrators, estate, beneficiaries and representatives, of and from any and
all actions, causes of action, claims or demands for general, special, and
punitive damages, attorneys’ fees, expenses, and other compensation, that in any
way relate to or arise out of the Company’s employment of Employee or the
termination of such employment which the Company, its Affiliates or Subsidiaries
may now or hereafter have, under any federal, state, or local law, regulation,
or order, as amended, or otherwise, through and including the date of this
Agreement. This release shall not apply to any act of fraud or criminal conduct
by Employee of which the Company, its Affiliates or Subsidiaries are not aware
as of the date of this Agreement, nor to any act of non-compliance with terms of
this Agreement by Employee.
          12. Employee agrees that this Agreement shall terminate upon his/her
death, and thereupon the Company shall not have any obligations hereunder,
except that Employee’s estate or beneficiaries shall be entitled to all unpaid
compensation payable to Employee hereunder and to all other benefits which may
be due to Employee and Employee’s estate or beneficiaries at the time under the
general provisions of any employee benefit plan of the Company in which Employee
is then a participant.
          13. Employee hereby expressly covenants and agrees that Employee will
not at any time exploit, use, sell, publish, disclose, communicate or divulge to
any person or Entity, other than the Company and its Subsidiaries or Affiliates,
either directly or indirectly, any trade secrets or confidential information,
knowledge or data regarding the Company or any of its Subsidiaries or Affiliates
or any of their respective officers, directors or employees including, without
limitation, the existence and terms of this Agreement, other than such
information, knowledge or data which has been released by the Company or such
Subsidiaries, Affiliates or others to the public (except as permitted in
Paragraph 20 below and Section 11 of the Employment Agreement).
          14. Employee hereby grants and assigns to the Company all rights
(including, without limitation, any copyright or patent) in the results and
proceeds of all services provided by Employee. Any work in connection with such
services shall be considered “work made for hire” under the Copyright law of
1976 or any successor thereto, and the Company shall be the owner of such work
as if the Company were the author of such work. Employee will execute and
deliver to the Company any documents or instruments evidencing the Company’s
ownership thereof as reasonably requested by the Company. The provisions of this
Paragraph are in addition to, and not in limitation of, any separate agreement
regarding similar matters executed by the Employee.

5



--------------------------------------------------------------------------------



 



          15. Employee hereby expressly covenants and agrees that:
               (a) Employee shall not for a period of one year following
                    , be or become an officer, director, partner or employee of
or consultant to or act in any managerial capacity with or own any equity
interest in, any Entity (an “Affiliated Person”) which is a “Competitive
Business Entity” (as such term is defined on Exhibit A hereto), provided,
however, that ownership of less than one percent of the outstanding equity
securities of any Entity listed on any national securities exchange or traded on
the National Association of Securities Dealers Automated Quotation System shall
not be prohibited hereby.
               (b) Employee will not at any time for a period of one year
following                      solicit (or assist or encourage the solicitation
of) any employee of the Company or any of its Subsidiaries or Affiliates to work
for Employee or for any person or Entity in which Employee owns or expects to
own more than a one percent equity interest or for which Employee serves or
expects to serve as an Affiliated Person.
     For the purpose of this Paragraph 15(b), the term “solicit any employee”
shall mean Employee’s contacting, or providing information to others who may be
expected to contact, any employee of the Company or any of its Subsidiaries or
Affiliates regarding their employment status, job satisfaction, interest in
seeking employment with Employee or any Affiliated Person or any related matter,
but shall not include general print advertising for personnel or responding to
an unsolicited request for a personal recommendation for or an evaluation of an
employee of the Company or any of its Subsidiaries or Affiliates.
          16. Documents; Conduct. (a) Employee certifies that he has returned to
the Company all property of the Company and its Subsidiaries and Affiliates in
his possession or control (whether maintained at his office, home or elsewhere),
including, without limitation, all copies of all management studies, business or
strategic plans, budgets, notebooks and other printed, typed or written
materials, documents, diaries, calendars and data of or relating to the Company
or its Subsidiaries or Affiliates or their respective personnel or affairs.
               (b) Employee expressly covenants and agrees that Employee will
not at any time denigrate, ridicule or intentionally criticize the Company or
any of its Subsidiaries or Affiliates or any of their respective products,
properties, employees, officers or directors, including, without limitation, by
way of news interviews, or the expression of personal views, opinions or
judgments to the news media or in any type of public forum.
          17. Employee agrees that, if called upon to do so by the Company,
he/she shall truthfully testify in Court or before an administrative agency
concerning matters or disputes which arose or were pending during his/her tenure
with the Company. Employee further agrees to make himself/herself available,
upon reasonable notice and at reasonable times, to be interviewed and to
cooperate, at the request of the Company, or its counsel, in connection with any
litigation, proceeding, inquiry or investigation to which the Company is or may
become involved. The Company agrees that if it should call upon Employee to so
testify or to be interviewed or cooperate, the Company shall reimburse Employee
for expenses reasonably and necessarily incurred by Employee for testifying,
being interviewed or cooperating, excluding costs and fees of any attorney whom
Employee may wish to retain to represent him/her. Further, in the event Employee
is called upon to testify, be interviewed or cooperate, the Company shall make
available to Employee all books, documents and other discoverable items
necessary for him/her to give complete and truthful testimony.

6



--------------------------------------------------------------------------------



 



          18. Employee agrees that he/she will not voluntarily assist or
encourage other persons to file complaints or claims of any kind against the
Company. To that end, Employee agrees not to commence, prosecute or participate
in (except as required by law) any action or proceeding of any kind against the
Company and agrees not to assist, encourage, or provide support for, directly or
indirectly, to any other person in connection with any action or proceeding of
any kind against the Company, except as required by law.
          19. Employee agrees that he/she will not make any disclosure of any of
the facts or circumstances giving rise to any allegations he/she has made
regarding the Company or any of its employees, regarding any policies or
practices of the Company, regarding his/her disagreements with any employees of
the Company, or regarding any matters that came to his/her attention during the
course of his/her employment by the Company. Employee also agrees that he/she
will not solicit or initiate any demand or request by others for any such
disclosure of any such information.
          20. Employee agrees that he/she will not disclose the financial terms
of this Agreement to any person, firm, corporation or other entity, except that
Employee may disclose the financial terms to federal or state tax authorities,
his/her attorneys, accountants, or family and, subject to the condition
precedent that he deliver to the Company upon request a confidentiality
agreement in customary form, if he/she is applying for credit, to the lenders
involved. Notwithstanding the foregoing, if Employee shall be requested or
required in a judicial, administrative or governmental proceeding to disclose
the financial terms of this Agreement (whether by way of oral questions,
interrogatories, requests for information or documents, subpoenas or similar
process), Employee will notify the Company (attention of General Counsel) as
promptly as possible of such request or requirement so that the Company may
either seek an appropriate protective order or waive Employee’s compliance with
the provisions of this paragraph. If, in the absence of such protective order or
waiver, Employee is nevertheless, in the written opinion of Employee’s counsel,
otherwise required to disclose the financial terms of this Agreement to any
court, government agency or tribunal or else stand liable for contempt or suffer
other censure or penalty, Employee may disclose such financial terms to such
court, governmental agency or tribunal without liability hereunder.
          21. It is expressly understood and agreed that the payment(s) by the
Company of the amounts set forth herein is being given to Employee in return for
Employee’s agreements and covenants contained in this Agreement. Neither payment
by the Company of the amounts set forth herein nor any term or condition
contained in this Agreement shall be construed by either party at any time as an
admission of liability or wrongdoing in any manner whatsoever.
          22. Employee agrees and acknowledges that in executing and delivering
this Agreement, (a) he/she has done so freely and voluntarily; (b) that he/she
was advised in this writing to consult with an attorney of his/her choice;
(c) that he/she has had a reasonable opportunity to confer with legal counsel of
his/her own choosing; (d) that he/she executed this Agreement with knowledge of
all the material facts, and not as a result of any duress, concealment, fraud,
or undue influence; (e) that he/she was advised that he/she would have at least
[twenty-one or forty-five] days to consider this Agreement; (f) that it would
become fully enforceable unless he/she revoked it in writing directed to the
General Counsel of the Company within seven days of executing it; and (g) he/she
will not receive any of the consideration provided for under this Agreement if
he/she does not execute it or if he/she revokes it within the revocation period.

7



--------------------------------------------------------------------------------



 



          23. In the event that any provision of this Agreement is found or
deemed to be illegal or otherwise invalid and unenforceable, whether in whole or
in part, such invalidity shall not affect the enforceability of the remaining
terms hereunder.
          24. This Agreement contains the entire understanding of the parties
with respect to the subject matter hereof and supersedes all prior and
contemporaneous understandings between the parties hereto with regard to such
subject matter (provided that provisions of the Employment Agreement that
survive termination and which are not in conflict with the terms hereof shall
continue to survive and be in effect regardless of this Agreement). This
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of New York applicable to contracts made and to be performed
therein. The terms of the Agreement may not be modified, except in writing and
signed by the party against whom the enforcement of any such modification may be
sought.
          25. The parties understand and agree that this Agreement is solely for
the purposes set forth herein, and does not constitute, and is not intended to
constitute, a general policy of the Company in dealing with employee
separations.
          26. All notices, consents, requests, instructions and other
communications provided for herein shall be validly given, made or served if in
writing and delivered personally or sent by registered or certified mail,
postage prepaid to:

                Employee at:                        

         

     
Company at:
  Time Warner Cable
 
  Attention: General Counsel
 
  290 Harbor Drive
 
  Stamford, Connecticut 06902
 
   
 
  Attention: Beth Wann
 
  160 Inverness Drive West
 
  Englewood, Colorado 80112

          27. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.
          28. Breach by Employee. Employee hereby expressly covenants and agrees
that the Company will suffer irreparable damage in the event any provisions of
Paragraphs 13, 14 or 15 are not performed or are otherwise breached and that the
Company shall be entitled as a matter of right to an injunction or injunctions
and other relief to prevent a breach or violation by Employee and to secure its
enforcement of Paragraphs 13, 14 and/or 15. Resort to such equitable relief,
however, shall not constitute a waiver of any other rights or remedies which the
Company may have.
          29. Resolution of Disputes. Except as provided for in Paragraph 28
above, the Company and the Employee agree that any claim, dispute, controversy
or the like (collectively, the “Dispute”) arising out of or relating to this
Agreement (including the Exhibit annexed hereto), including, without limitation,
its validity or a breach thereof, shall be resolved by binding arbitration in
accordance with the rules of the Commercial Tribunal of the American Arbitration
Association (“AAA”). The Company and Employee expressly waive their rights, if
any, to a trial of any such Disputes by a jury. The Company and Employee agree
that (a) any Dispute shall be arbitrated by three neutral arbitrators who shall
issue a written opinion and award, (b) the award may be vacated in the event of
bias, corruption, fraud or where an arbitrator exceeds his/her powers, and
(c) judgment upon the award may be entered in any court having jurisdiction
thereof. Employee may choose to have the arbitration hearing take place in
either Stamford, Connecticut, or New York City, New York. The Company agrees
that if the Employee is the prevailing party in such arbitration, the Company
shall pay the arbitrators’ fees and related AAA administrative costs.
          30. Unless earlier revoked, this Agreement shall be effective on the
eighth day following its execution by the Employee.
          31. Capitalized terms used but not defined herein are used as defined
in the Employment Agreement.

8



--------------------------------------------------------------------------------



 



          IN WITNESS HEREOF, the parties hereto have executed this Agreement,
effective as of the date first above written.

            TIME WARNER CABLE, a division of
TIME WARNER ENTERTAINMENT COMPANY, L.P.
      By:                  Title:          EMPLOYEE
                       

             
EMPLOYEE NOTARY
           
 
           
STATE OF
    )      
 
    )     ss.:
COUNTY OF
    )      

          On this                      day of
                                                              , before me
personally came                                         , to me known and known
to me to be the person described herein and who executed the foregoing
Separation Agreement and General Release, and he/she duly acknowledged to me
that he/she executed the same.

                        Notary Public             My Commission Expires:   

 _____________________________ 

9



--------------------------------------------------------------------------------



 



         

Exhibit D
“Competitive Business Entity” shall mean (A) any Entity which is engaged in the
United States, either directly or indirectly, in the ownership, operation or
management of (i) any cable television system, open video system, direct
broadcast system (DBS), SMATV system, pay-per-view system, multi-point
distribution system (MDS or MMDS) or other multichannel television programming
system (collectively “Systems”) in the United States; or (ii) any business of
providing any local residential telecommunications, or any internet access or
any other transport or network services for Internet Protocol based information;
and (B) any federal, state or local authority empowered to grant, renew, modify
or amend, or review the grant, renewal, modification or amendment of, or the
regulation of, franchises to operate any System. Provided, however, that
“Competitive Business Entity” shall not mean any cable television system
operator which, at all times during the relevant period, has less than 500,000
subscribers and does not serve any area which is also served by a cable
television system owned, operated or managed by the Company or its Affiliates.
All capitalized terms used herein shall have the meanings provided in the
Amended and Restated Employment and Termination Agreement to which this
Exhibit D is attached.

10